THE THIRTEENTH COURT OF APPEALS

                                     13-21-00132-CV


              Gaetan Pelletier and Pelletier Management and Consulting, LLC
                                              v.
                                Victoria Air Conditioning, Ltd.


                                    On Appeal from the
                       267th District Court of De Witt County, Texas
                           Trial Court Cause No. 16-09-23,901


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

June 24, 2021